 1    POLSINELLI LLP
 2
      CARMEN J. COLE (SBN 218489)
      EMILY K. HARVIN (SBN 299950)
 3    ccole@polsinelli.com
 4    eharvin@polsinelli.com
      2049 Century Park East, Suite 2900
 5    Los Angeles, CA 90067
 6    Telephone: (310) 556-1801
      Facsimile: (310) 556-1802
 7
 8
      Attorneys for Defendant
 9    UPS CARTAGE SERVICES, INC.
10
                        UNITED STATES DISTRICT COURT
11
                       EASTERN DISTRICT OF CALIFORNIA
12
13
      DEBORAH M. COOK,                      Case No. 2:18-cv-01182-MCE-KJN
14
                              Plaintiff,    ORDER GRANTING JOINT
15                                          STIPULATION TO CONTINUE
                  v.                        DISCOVERY CUTOFF
16                                          DEADLINE
      UPS CARTAGE SERVICES, INC., et.
17    al.,

18                            Defendants.

19
20
21
22
23
24
25
26
27
28

          ORDER GRANTING JOINT STIPULATION TO CONTINUE DISCOVERY CUTOFF
     68602324.1
 1
                                           ORDER
 2
              Upon stipulation of the Parties and good cause having been shown, the Court
 3
     hereby ORDERS that the discovery cutoff deadline shall be extended to October 4,
 4
     2019.
 5
              IT IS SO ORDERED.
 6
     Dated: May 20, 2019
 7
 8
 9
10
11

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         2
          ORDER GRANTING JOINT STIPULATION TO CONTINUE DISCOVERY CUTOFF
     68602324.1
